                Case 3:19-cv-08125-LB Document 1 Filed 12/12/19 Page 1 of 8



 1   Michele R. Stafford, Esq. (SBN 172509)
     Eric K. Iwasaki, Esq. (SBN 256664)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3   Alameda, CA 94502
     Telephone: (510) 906-4710
 4   mstafford@sjlawcorp.com
     eiwasaki@sjlawcorp.com
 5
     Attorneys for Plaintiffs, Operating Engineers’
 6   Health And Welfare Trust Fund for Northern California, et al.

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   OPERATING ENGINEERS’ HEALTH AND                         Case No.
     WELFARE TRUST FUND FOR NORTHERN
12   CALIFORNIA; DAN REDING and JAMES E.                     COMPLAINT
     MURRAY, Trustees;
13
     PENSION TRUST FUND FOR OPERATING
14   ENGINEERS; DAN REDING and JAMES E.
     MURRAY, Trustees;
15
     PENSIONED OPERATING ENGINEERS’
16   HEALTH AND WELFARE TRUST FUND; DAN
     REDING and JAMES E. MURRAY, Trustees;
17
     OPERATING ENGINEERS AND PARTICIPATING
18   EMPLOYERS PRE-APPRENTICE, APPRENTICE
     AND JOURNEYMEN AFFIRMATIVE ACTION
19   TRAINING FUND; DAN REDING and JAMES E.
     MURRAY, Trustees;
20
     OPERATING ENGINEERS LOCAL UNION NO. 3
21   VACATION, HOLIDAY AND SICK PAY TRUST
     FUND; DAN REDING and JAMES E. MURRAY,
22   Trustees;
23   OPERATING ENGINEERS LOCAL 3 HEAVY
     AND HIGHWAY TRUST FUND
24

25                 Plaintiffs,
26        v.
     MJD ENGINEERING, a California corporation; and
27   MARIO J. DE SOUZA, an individual,
28
                                                        1
     COMPLAINT
     Case No.
                                                                        P:\CLIENTS\OE3CL\MJD Engineering\Pleadings\MJD Complaint.docx
                 Case 3:19-cv-08125-LB Document 1 Filed 12/12/19 Page 2 of 8



 1
                    Defendants.
 2

 3                                                     Parties

 4          1.      The Operating Engineers’ Health and Welfare Trust Fund for Northern California

 5   (“Health Fund”); Pension Trust Fund for Operating Engineers (which includes the Pension Plan for the

 6   Pension Trust Fund for Operating Engineers, and the Operating Engineers Annuity Plan) (“Pension

 7   Fund”); Pensioned Operating Engineers’ Health and Welfare Trust Fund (“Pensioned Health Fund”);

 8   Operating Engineers and Participating Employers Pre-apprentice, Apprentice and Journeymen

 9   Affirmative Action Training Fund (“Affirmative Action Training Fund”); and the Operating Engineers

10   Local Union No. 3 Vacation, Holiday and Sick Pay Trust Fund (“Vacation Fund”) are employee benefit

11   plans as defined in the Employee Retirement Income Security Act of 1974 (“ERISA”) § 3(3), 29 U.S.C.

12   § 1002(3), and are multi-employer plans as defined by ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A).

13   Dan Reding and James E. Murray are Co-Chairmen of the Joint Boards of Trustees of the Health Fund,

14   Pension Fund, Pensioned Health Fund, Affirmative Action Training Fund, and Vacation Fund, and have

15   authority to act on behalf of all Trustees of those Funds. The Funds and their fiduciaries are together

16   referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”

17          2.      The Operating Engineers Local 3 Heavy and Highway Trust is a Trust established under

18   the Labor Management Relations Act (“LMRA”), 302(c)(9), 29 U.S.C. § 186(c)(9).
19          3.      MJD Engineering, a California corporation, and Mario J. De Souza, an individual

20   (collectively, “Defendants”), are employers by virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA

21   § 2(2), 29 U.S.C. § 152(2).

22                                                   Jurisdiction

23          4.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

24   ERISA § 502, 29 U.S.C. § 1132, in that Plaintiffs seek to enforce the provisions of ERISA and the terms

25   of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief to redress

26   such violations, and seek all other appropriate relief under ERISA.

27          5.      Jurisdiction exists in this Court over all the claims by virtue of Labor Management
28
                                                          2
     COMPLAINT
     Case No.
                                                                           P:\CLIENTS\OE3CL\MJD Engineering\Pleadings\MJD Complaint.docx
                    Case 3:19-cv-08125-LB Document 1 Filed 12/12/19 Page 3 of 8



 1   Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that Plaintiffs seek to enforce the terms and

 2   conditions of a valid Bargaining Agreement.

 3            6.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

 4   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

 5   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

 6   herein, each of which has a substantial ground in federal jurisdiction.

 7                                                        Venue

 8            7.      Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action

 9   is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

10   discretion, in the district where the plan is administered, where the breach took place, or where a

11   defendant resides or may be found, and process may be served in any other district where a defendant

12   resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their principal

13   place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded with this

14   Court.

15            8.      Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §

16   185, as this Court has jurisdiction over the parties, as the Operating Engineers Local Union No. 3 of the

17   International Union of Operating Engineers, AFL-CIO (“Union”) maintains its principal place of

18   business in this district, its duly authorized officers or agents are engaged in representing employee

19   members in this district, and the claims arise in this district.

20                                              Intradistrict Assignment

21            9.      The basis for assignment of this action to this Court’s Oakland Division is that all of the

22   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

23   Plaintiffs’ Funds and the Bargained Plans are administered, and where Defendant therefore failed to

24   fulfill its statutory and contractual obligations to Plaintiffs.

25                                               Bargaining Agreements

26            10.     Defendants entered into the Independent Northern California Construction Agreement

27   (the “Independent Agreement”) with the Union, which incorporates the Master Agreement (“Master
28
                                                             3
     COMPLAINT
     Case No.
                                                                            P:\CLIENTS\OE3CL\MJD Engineering\Pleadings\MJD Complaint.docx
                  Case 3:19-cv-08125-LB Document 1 Filed 12/12/19 Page 4 of 8



 1   Agreement”) between the Union and the Signatory Associations. Under the Independent Agreement,

 2   Mario J. De Souza personally guaranteed all amounts claimed herein. The Independent Agreement and

 3   Master Agreement are collectively referred to hereinafter as the “Bargaining Agreements.”                                The

 4   Bargaining Agreements, which incorporate the terms of the Trust Agreements establishing the Trust

 5   Funds (“Trust Agreements”), require Defendants to provide employer contributions to Plaintiffs’ Trust

 6   Funds, to the Union for union dues, and to the other plans more fully described in the Bargaining

 7   Agreements. ERISA Plaintiffs are third-party beneficiaries of the Bargaining Agreements.

 8          1112. Under the terms of the Bargaining Agreement, and Trust Agreements incorporated

 9   therein, Defendants are required to pay certain contributions to: the Operating Engineers’ Vacation and

10   Holiday Pay Plan; Operating Engineers Market Preservation Trust Fund, California Alliance for Jobs,

11   Construction Industry Force Account, Industry Stabilization Fund (together referred to herein as the

12   “Bargained Plans”) and dues to the Union. Plaintiffs’ Boards of Trustees have been authorized to

13   collect and distribute monies due to the Bargained Plans as well as dues due to the Union under the

14   Bargaining Agreements and Trust Agreements.

15          13.     Under the Bargaining Agreements and Trust Agreements, which are incorporated into the

16   Bargaining Agreements and made binding on Defendants, Defendants are required to regularly pay to

17   ERISA Plaintiffs, the Bargained Plans, and the Union, certain sums of money, the amounts of which are

18   determined by the hours worked by Defendants’ employees. Contributions are due on the fifteenth

19   (15th) day of the month following the month in which hours were worked, and are considered

20   delinquent if not received by the twenty-fifth (25th) day of that month. Defendants are also required,

21   pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the amount of ten

22   percent (10%) for each delinquent contribution, but in the amount of twenty percent (20%) for each

23   delinquent contribution which is the subject of litigation. Moreover, the Bargaining and Trust

24   Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by the

25   Trustees from the date they become delinquent, which is the twenty-sixth (26th) day of the month in

26   which payment was due, until paid in full.

27          14.     The Bargaining and Trust Agreements further require Defendants to maintain time
28
                                                       4
     COMPLAINT
     Case No.
                                                                        P:\CLIENTS\OE3CL\MJD Engineering\Pleadings\MJD Complaint.docx
                  Case 3:19-cv-08125-LB Document 1 Filed 12/12/19 Page 5 of 8



 1   records or time cards, and to permit an authorized Trust Fund representative to examine such records of

 2   Defendants as is necessary to determine whether Defendants have made full payment of all sums owed

 3   to ERISA Plaintiffs. Should an audit of Defendants’ records reveal Defendants have failed to provide

 4   full and prompt payment of all sums due to Plaintiffs, Defendants must reimburse Plaintiffs for the

 5   amounts due, including audit fees, in addition to any other obligations pursuant to the Bargaining and

 6   Trust Agreements.

 7                                              Factual Allegations

 8          15.     Defendants have failed and refused to pay contributions they reported as due for work

 9   performed by their employees from December 2018 through October 2019. Liquidated damages and

10   interest have been incurred and are owed to Plaintiffs on the unpaid contributions for these periods.

11          16.     Defendants have also failed and refused to pay amounts found due to Plaintiffs as a result

12   of an audit of Defendants’ payroll records for the period from November 1, 2016, through July 31, 2018.

13   Liquidated damages and interest have been incurred and are owed to Plaintiffs for the unpaid

14   contributions for that period.

15          17.     Plaintiffs are also entitled to recover any and all contributions, and all liquidated damages

16   and interest on delinquent contributions, found due on timecards, audit, or otherwise including estimated

17   contributions for months Defendants failed to report to Plaintiffs, through the time of Judgment.

18   Plaintiffs reserve the right to conduct a further audit to determine whether there are any additional

19   amounts due from Defendants.

20
                                       FIRST CAUSE OF ACTION
21                 For Payment of Delinquent Contributions, Interest, Liquidated Damages,
                               Attorneys’ Fees and Costs Against Defendants
22
            18.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 17, above.
23
            19.     Defendants have a contractual duty to timely pay the required contributions to Plaintiffs
24
     and the Bargained Plans, and to timely pay dues to the Union, pursuant to the Bargaining Agreements
25
     and Trust Agreements. Defendants also have a contractual duty under the Bargaining Agreements, and
26
     Trust Agreements to permit an audit of its records to determine whether it is making full and prompt
27
     payment of all sums required to be paid by them to Plaintiffs, and to pay Plaintiffs all amounts found
28
                                                          5
     COMPLAINT
     Case No.
                                                                           P:\CLIENTS\OE3CL\MJD Engineering\Pleadings\MJD Complaint.docx
                  Case 3:19-cv-08125-LB Document 1 Filed 12/12/19 Page 6 of 8



 1   due as a result of an audit, including audit fees.

 2          20.     In addition, Defendants have a statutory duty to timely make the required payments to

 3   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

 4          21.     By failing to make the required payments to Plaintiffs, Defendants breached the

 5   Bargaining Agreements and are in violation of ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

 6          22.     Defendants’ failure and refusal to pay the required contributions was at all times, and still

 7   is, willful. Defendants continue to breach the Bargaining Agreements, and incorporated Trust

 8   Agreements, by failing to pay all amounts owed as alleged. Said refusal is unjustified and done with

 9   knowledge and intent.

10          23.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and

11   irreparable injury, loss and damage unless Defendants are ordered specifically to perform all obligations

12   required on Defendants’ part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29

13   U.S.C. §§ 141-197, and the Bargaining Agreements and Trust Agreements, and are restrained from

14   continuing to refuse to perform as required thereunder.

15          24.     This Court is authorized to issue injunctive relief based on the traditional standard. As set

16   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility

17   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of

18   hardships and advancement of public interest favor ERISA Plaintiffs.

19          25.     This Complaint does not in any manner relate to statutory withdrawal liability that may or

20   may not be assessed against Defendants. ERISA Plaintiffs expressly reserve the right to pursue any such

21   withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’ Plan Documents, Trust

22   Agreements, and the law.

23                                                        Prayer

24          WHEREFORE, Plaintiffs pray as follows:

25          1.      For a judgment against Defendants as follows:

26                  (a)      Any unpaid contributions, due at time of Judgment, including those determined as

27   due by audit, timecards, or otherwise, including estimated contributions for any months Defendants fail
28
                                                            6
     COMPLAINT
     Case No.
                                                                           P:\CLIENTS\OE3CL\MJD Engineering\Pleadings\MJD Complaint.docx
                   Case 3:19-cv-08125-LB Document 1 Filed 12/12/19 Page 7 of 8



 1   to report to Plaintiffs pursuant to ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

 2                          i.          To ERISA Plaintiffs and the Bargained Plans, in accordance with ERISA

 3   § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreements;

 4                         ii.          To the Union in accordance with the Bargaining Agreements.

 5                   (b)         Liquidated damages on any late-paid and unpaid contributions in an amount

 6   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA

 7   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

 8                   (c)         Interest on any late-paid and unpaid contributions at the rates set in accordance

 9   with the Bargaining Agreements, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. § 1132

10   (g)(2)(B).

11           2.      Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in

12   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

13   with the Bargaining Agreements for all Bargained Plans; and with LMRA § 301, 29 U.S.C. § 185, for all

14   Plaintiffs.

15           3.      For an order,

16                   (a)         requiring that Defendants comply with their obligations to Plaintiffs under the

17   terms of the Bargaining Agreements and Trust Agreements, including permitting an audit of its records

18   as requested by Plaintiffs;

19                   (b)         enjoining Defendants from violating the terms of those documents and of ERISA;

20   and

21                   (c)         enjoining Defendants from disposing of any assets until said terms have been

22   complied with, and from continuation or operating of Defendants’ business until said terms have been

23   complied with.

24   //

25   //

26   //

27   //
28
                                                             7
     COMPLAINT
     Case No.
                                                                              P:\CLIENTS\OE3CL\MJD Engineering\Pleadings\MJD Complaint.docx
                Case 3:19-cv-08125-LB Document 1 Filed 12/12/19 Page 8 of 8



 1   //

 2         4.     That the Court retain jurisdiction of this case pending compliance with its orders.

 3         5.     For such other and further relief as the Court may deem just and proper.

 4

 5   DATED: December 12, 2019                         SALTZMAN & JOHNSON LAW
                                                      CORPORATION
 6

 7                                              By:
                                                                              /S/
 8                                                    Eric K. Iwasaki
                                                      Attorneys for Operating Engineers’ Health And
 9                                                    Welfare Trust Fund, et al.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
28
                                                       8
     COMPLAINT
     Case No.
                                                                        P:\CLIENTS\OE3CL\MJD Engineering\Pleadings\MJD Complaint.docx
